Case 1:20-cv-23258-RNS Document 26 Entered on FLSD Docket 01/12/2021 Page 1 of 2




                               United States District Court
                                         for the
                               Southern District of Florida

  Lisa Donaldson, Plaintiff,                )
                                            )
  v.                                        ) Civil Action No. 20-23258-Civ-Scola
                                            )
  Carnival Corporation, Defendant.          )
                           Order On Motion To Reconsider
        This matter is before the Court upon the Plaintiff’s motion to reconsider the
 Court’s order denying the Plaintiff’s motion for leave to file a second amended
 complaint. (ECF No. 23.)
        The decision to grant or deny a motion for reconsideration is committed to
 the district court’s sound discretion. See Chapman v. AI Transport, 229 F.3d
 1012, 1023-24 (11th Cir. 2000) (reviewing reconsideration decision for abuse of
 discretion). Reconsideration is appropriate only in very limited circumstances,
 such as where “the Court has patently misunderstood a party, where there is an
 intervening change in controlling law or the facts of a case, or where there is
 manifest injustice.” See Vila v. Padron, 2005 WL 6104075, at *1 (S.D. Fla. Mar.
 31, 2005) (Altonaga, J.). “Such problems rarely arise and the motion to
 reconsider should be equally rare.” See id. (citation omitted). To obtain
 reconsideration, “the party must do more than simply restate its previous
 arguments, and any arguments the party failed to raise in the earlier motion will
 be deemed waived.” See id. “[A] motion for reconsideration should not be used as
 a vehicle to present authorities available at the time of the first decision or to
 reiterate arguments previously made.” Z.K. Marine Inc. v. M/V Archigetis, 808 F.
 Supp. 1561, 1563 (S.D. Fla. 1992) (Hoeveler, J.).
        Ignoring the fact that the Plaintiff’s new arguments pursuant to Federal
 Rule 16 are procedurally improper as they were not raised in the Plaintiff’s initial
 motion (but considering them nonetheless), the Plaintiff states as the basis for
 the instant motion that she did not timely seek leave to file a second amended
 complaint due to her “good-faith belief that she had filed a sufficient complaint,
 and thus, it was not undue delay to wait for this Honorable Court to rule on
 Defendant’s Motion to Dismiss before deciding whether to seek leave to amend.”
 (ECF No. 23, at 4.) Accordingly, it is the Plaintiff’s position that the Court’s
 decision denying her request for leave to file a second amended complaint
 constitutes manifest injustice warranting reconsideration.
        The Plaintiff’s stated reason for failing to amend her complaint is plainly
 insufficient and ignores the reasoning set forth in the Court’s prior order. As the
 Court stated, after the Defendant filed its second motion to dismiss “the Plaintiff
Case 1:20-cv-23258-RNS Document 26 Entered on FLSD Docket 01/12/2021 Page 2 of 2




 had a choice: stand on her pleadings and oppose the motion, or request leave to
 amend to address her pleading’s flaws . . . the Plaintiff’s own strategic decisions
 dictated the course of this litigation.” (ECF No. 22, at 1.) The Plaintiff has failed
 to explain why the facts she now wants to insert into her proposed second
 amended complaint were not stated in her initial complaint or her first amended
 complaint, or alternatively why such facts were unavailable to her prior to
 seeking leave to amend. See Watkins v. Bigwood, No., 2020 WL 4922359, at *3
 (S.D. Fla. Aug. 21, 2020) (Bloom, J.) (collecting cases and finding good cause for
 a pro se plaintiff to untimely amend complaint where the defendants’ discovery
 responses and additional research gave the plaintiff a better understanding of
 how to assert his claims). These realities were fatal to the Plaintiff’s initial
 request for leave to amend and remain unaddressed in the instant motion to
 reconsider. The Plaintiff “should have taken her best shot from the get-go.” (ECF
 No. 22, at 2.) The Plaintiff’s decision to make a strategic choice to await the
 Court’s ruling on the Defendant’s motion to dismiss does not constitute good
 cause justifying the Plaintiff’s untimely proposed amendment.
       In sum, the Court denies the Plaintiff’s motion to reconsider. (ECF No.
 23.)
       Done and ordered, in Miami, Florida on January 11, 2021.


                                              Robert N. Scola, Jr.
                                              United States District Judge
